DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2021 and 10/13/2021 has been entered.
 
Response to Arguments
Applicant's arguments, filed 09/14/2021, have been fully considered but they are not persuasive. 

Applicant argues that Gal fails to disclose “specifying a region of interest in the surroundings defined in relation to the surroundings rather than in relation to the motor vehicle,” as recited in claims 1 and 10.  Examiner respectfully disagrees.


As set forth in the 09/21/2021 Advisory Action, Continuation of 3, “it is not readily apparent where there is support in the specification for the proposed amendments, which contain a negative limitation.”  Applicant did not remedy this deficiency in the RCE filing.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specifying a region of interest in the surroundings that is “defined in relation to the surroundings rather than in relation to the motor vehicle” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 

Claim 2 recites the limitation “wherein specifying the region of interest comprises” “ascertaining vehicle data.”  Claim 3 recites the limitation “wherein the region of interest includes a rear edge of a trailer attached to the motor vehicle.”  These limitations in claims 2-3 are unclear, and therefore indefinite, since they take into account the motor vehicle, but claim 1, on which claims 2-3 depend, recites “specifying a region of interest in the surroundings defined in relation to the surroundings rather than in relation to the motor vehicle,” or in other words ignores the motor vehicle.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 7-8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gal (US 2009/0195652).

Regarding claim 1, Gal discloses:
A method for operating a camera-monitor system for a motor vehicle (Gal: [0041]: vision and image capture system for a motorized land vehicle), wherein the camera-monitor system has a side camera which is assigned to a longitudinal side of the motor vehicle (Gal: Fig: 1-3; [0043]; [0045]-[0046]; cameras 12 on side walls) to provide an image of surroundings of the motor vehicle (Gal: Fig 3; [0045]; stitch the images from cameras 12 into a panoramic 360 degree view 14 of the surrounding area), the method comprising:
specifying a region of interest in the surroundings defined in relation to the surroundings rather than in relation to the motor vehicle (Gal: [0048]; [0053]; [0060]; operator selected ROI 18 in panoramic scene 14.  The operator gives instructions to capture enlarged images of a ROI and select a ROI for surrounding occurrences.  Thus the operator can take the surroundings into account to give such instructions and make such a selection.  While the operator can take into account the motor vehicle, the operator is not required to); and
transforming the image of the camera into a transformed image (Gal: Fig 3-4; [0045]; stitch the images from cameras 12 into a panoramic 360 degree view 14 of the surrounding area; [0053]-[0054]: display panoramic scene 14) wherein the region of interest in the transformed image is arranged in a specified image region with a specified magnification independent of any change in relative position between the region of interest and the motor vehicle (Gal: Fig 3-4; [0053]; [0060]; enlarged detailed image 28 / zoom view of selected ROI 18 is 

Regarding claim 2, Gal discloses:
The method as claimed in claim 1, wherein specifying the region of interest comprises:
ascertaining a specified image content (Gal: [0048]; [0053]; operator selected ROI 18 in panoramic scene 14);
ascertaining vehicle data (Gal: Fig 3; [0045]; stitch the images from cameras 12 into a panoramic 360 degree view 14 of the surrounding area; [0024]-[0028]); and
specifying with an input apparatus (Gal: [0046]; [0053]; [0057]; touch screen.

Regarding claim 4, Gal discloses:
The method as claimed in claim 1, comprising:
transforming the image such that specified regions of the surroundings in the transformed image have different magnifications in specified image regions (Gal: Fig 4: ROI 18 and enlarged detailed image 28);


Regarding claim 5, Gal discloses:
The method as claimed in claim 1, comprising
transforming the image into the transformed image so surroundings presented in the transformed image remain unchanged and independent of a change in the relative position of the region of interest in the surroundings (Gal: Fig 3-4; [0053]; [0060]; [0055]: video motion detection, arrow 42, shift ROI).

Regarding claim 7, Gal discloses:
The method as claimed in claim 1, comprising
rectifying the image prior to the transformation (Gal: [0045]; [0053]).

Regarding claim 8, Gal discloses:
The method as claimed in claim 1, comprising
composing the image from a plurality of input images (Gal: [0045]; [0053]).

Regarding claim 10, Gal discloses:

a side camera assigned to a longitudinal side of the motor vehicle to provide an image of surroundings of the motor vehicle (Gal: Fig: 1-3; [0043]; [0045]-[0046]; cameras 12 on side walls); and
a processor (Gal: abstract; [0019]; [0022]; [0035]; [0041]-[0042]; [0052]; [0063]) programmed to:
specify a region of interest in the surroundings defined in relation to the surroundings rather than in relation to the motor vehicle (Gal: [0048]; [0053]; [0060]; operator selected ROI 18 in panoramic scene 14.  The operator gives instructions to capture enlarged images of a ROI and select a ROI for surrounding occurrences.  Thus the operator can take the surroundings into account to give such instructions and make such a selection.  While the operator can take into account the motor vehicle, the operator is not required to); and 
transform the image of the camera into a transformed image (Gal: Fig 3-4; [0045]; stitch the images from cameras 12 into a panoramic 360 degree view 14 of the surrounding area; [0053]-[0054]: display panoramic scene 14) wherein the region of interest in the transformed image is arranged in a specified image region with a specified magnification independent of any change in relative position between the region of interest and the motor vehicle (Gal: Fig 3-4; [0053]; [0060]; enlarged .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gal (US 2009/0195652) in view of Lynam (US 2012/0162427).

Regarding claim 3,
Gal teaches:
The method as claimed in claim 1 (as shown above),

Gal fails to teach:
wherein the region of interest includes a rear edge of a trailer attached to the motor vehicle.

Lynam teaches:
wherein the region of interest includes a rear edge of a trailer attached to the motor vehicle (Lynam: [0055]-[0057]).

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Lynam with Gal.  Including trailer imagery, as in Lynam, would benefit the Gal teachings by allowing for a trailer to be more easily attached, maneuvered and observed.  Additionally, this is the application of a known technique, including trailer imagery, to a known device ready for improvement, the Gal device, to yield predictable results.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gal (US 2009/0195652) in view of Cusak et al. (US 2008/0129844).

Regarding claim 6,
Gal teaches:
The method as claimed in claim 4 (as shown above),

Gal fails to teach:
comprising


Cusak teaches:
transforming the image with a continuously changing compression factor so a continuous transition is presented between image regions immediately adjoining one another (Cusak: Fig 3A-B, 4; [0010]-[0012]).

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Cusak with Gal.  Using different compression for different image regions, as in Cusak, would benefit the Gal teachings by providing high quality ROI images while conserving bandwidth/memory for lesser important regions.  Additionally, this is the application of a known technique, using different compression for different image regions, to a known device ready for improvement, the Gal device, to yield predictable results.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gal (US 2009/0195652) in view of Pan et al. (US 2018/0191954).

Regarding claim 9,

The method as claimed in claim 1, wherein the camera-monitor system comprises two cameras assigned to the motor vehicle (Gal: Fig: 1-3; [0043]; [0045]-[0046]; cameras 12 on side walls);
wherein each cameras provides a respective image of the surroundings of the motor vehicle (Gal: Fig: 1-3; [0022]; [0045]-[0046]); and
the respective images of the two cameras partly overlap (Gal: Fig: 1-3; [0022]; [0045]-[0046]; claim 4).

Gal fails to teach:
two cameras assigned to a common longitudinal side of the motor vehicle;

Pan teaches:
The method as claimed in claim 1, wherein the camera-monitor system comprises two cameras assigned to a common longitudinal side of the motor vehicle (Pan: Figure 3-5, 14-16; [0035]; [0038]);
wherein each cameras provides a respective image of the surroundings of the motor vehicle (Pan: Figure 3-5, 14-1; [0035]; [0038]); and
the respective images of the two cameras partly overlap (Pan: Figure 3-5, 14-16; [0035]; [0038]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687.  The examiner can normally be reached on M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES M PONTIUS/Primary Examiner, Art Unit 2488